Rae v. All American Life & Gas. Co,,     95 Nev. 920, 605 P.2d 196 (1979).
                 Accordingly, we lack jurisdiction over this appeal, and we
                             ORDER this appeal DISMISSED.




                                         Saitta


                                                                        ileku ilt
                 Gibbons                                    Pickering




                 cc:   Hon. Ronald J. Israel, District Judge
                       Cuthbert E.A. Mack
                       Benjamin B. Childs
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A    e